

116 S2988 IS: Veteran Pension Protection Act of 2019
U.S. Senate
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2988IN THE SENATE OF THE UNITED STATESDecember 5, 2019Mr. Tester (for himself, Ms. Collins, Mr. Casey, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo address the financial exploitation of veterans receiving pension from the Department of Veterans
			 Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veteran Pension Protection Act of 2019. 2.Plan to address the financial exploitation of veterans receiving pension from the Department of Veterans Affairs (a)Development of method for solicitation and collection of informationNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop a method for systematically soliciting and collecting information on complaints received, referrals made, and actions taken by the pension management centers of the Department of Veterans Affairs and any other relevant components of the Department, in cases of potential financial exploitation of individuals receiving pension under chapter 15 of title 38, United States Code.
			(b)Plan To assess and address financial exploitation of veterans
 (1)In generalThe Secretary shall develop and periodically update a plan— (A)to regularly assess the information solicited and collected under subsection (a) to identify trends of potential financial exploitation of the individuals described in subsection (a) across the Department; and
 (B)to outline actions that the Department can take to improve education and training to address those trends.
 (2)Submission of planNot later than one year after the date of the enactment of this Act, and not less frequently than once every two years thereafter, the Secretary shall submit the plan most recently developed or updated under paragraph (1) to—
 (A)the Comptroller General of the United States; and (B)the Committee on Veterans' Affairs and the Special Committee on Aging of the Senate and the Committee on Veterans’ Affairs of the House of Representatives.
					3.Overpayments of pension to veterans receiving pension from the Department of Veterans Affairs
 (a)Guidance and training for claims processorsAs the Secretary considers necessary, but not less frequently than once every three years, the Under Secretary for Benefits of the Department of Veterans Affairs shall update guidance and training curriculum for the processors of claims for pension under chapter 15 of title 38, United States Code, regarding the evaluation of questionable medical expenses on applications for pension, including by updating such guidance with respect to what constitutes a questionable medical expense and by including examples of such expenses.
 (b)Identification and trackingThe Under Secretary shall develop a method for identifying and tracking the number of individuals who have received overpayments of pension under chapter 15 of title 38, United States Code.
 (c)Annual reportNot later than one year after the date of the enactment of this Act, and not later than October 31 of each fiscal year beginning thereafter, the Under Secretary shall submit to Congress a report that includes, for the period covered by the report—
 (1)the number of individuals who received overpayments of pension under chapter 15 of title 38, United States Code; and
 (2)the reason for each overpayment. 4.Evaluation of additional actions for verifying direct deposit information provided by veterans on applications for veterans pension (a)In generalThe Under Secretary for Benefits of the Department of Veterans Affairs shall—
 (1)conduct an evaluation of the feasibility and advisability of requiring the processors of claims for pension under chapter 15 of title 38, United States Code, to take additional actions to verify that the direct deposit information provided by an individual on an application for pension is for the appropriate recipient; and
 (2)identify such legislative or administrative actions as the Under Secretary considers appropriate to ensure that payments of pension are provided to the correct recipients.
				(b)Submission to Congress
 (1)In generalNot later than 240 days after the date of the enactment of this Act, the Under Secretary shall submit to Congress a report on the evaluation and identification under subsection (a).
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)The findings of the Under Secretary with respect to the evaluation conducted under subsection (a)(1).
 (B)The actions identified under subsection (a)(2). (C)A plan for implementing any administrative actions identified under subsection (a)(2).
 (D)A rationale for not implementing any actions evaluated under paragraph (1) of subsection (a) but not identified under paragraph (2) of such subsection.
					5.Annual report on efforts of Department of Veterans Affairs to address the financial exploitation of
			 veterans receiving pension
 (a)In generalNot less frequently than once each year, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on efforts to address the financial exploitation of individuals receiving pension under chapter 15 of title 38, United States Code.
 (b)ContentsEach report required by subsection (a) shall include, for the period covered by the report, the following:
 (1)The number of individuals who received pension under chapter 15 of title 38, United States Code, who have been referred by any component of the Department of Veterans Affairs to the Office of Inspector General of the Department as likely or proven victims of financial exploitation.
 (2)The number of referrals and reports relating to the financial exploitation of such individuals made by the Department of Veterans Affairs to—
 (A)the Consumer Sentinel Network of the Federal Trade Commission; and (B)the Department of Justice.
 (3)A description of the actions taken as a result of such referrals and reports against— (A)individuals recognized by the Secretary as agents or attorneys under section 5904 of title 38, United States Code; and
 (B)individuals not so recognized. 6.Notice regarding fees charged in connection with filing an application for veterans pensionThe Under Secretary for Benefits of the Department of Veterans Affairs shall ensure that every paper or electronic document relating to the receipt of pension under chapter 15 of title 38, United States Code, that is available to individuals who apply for such pension, including educational forms about or applications for such pension, includes a notice that the Department does not charge any fee in connection with the filing of an application for such pension.
		7.Outreach plan for educating vulnerable veterans about potential financial exploitation relating to
			 the receipt of pension
 (a)Development of planThe Under Secretary for Benefits of the Department of Veterans Affairs shall develop, in collaboration with veterans service organizations, an outreach plan for educating vulnerable individuals about potential financial exploitation relating to the receipt of pension under chapter 15 of title 38, United States Code.
 (b)Submission to CongressNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall submit to the Committee on Veterans' Affairs and the Special Committee on Aging of the Senate and the Committee on Veterans’ Affairs of the House of Representatives the plan developed under subsection (a).
 (c)Veterans service organization definedIn this section, the term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code.